Stark App. No. 2006CA00145, 2007-Ohio-2085. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry file June 6, 2007:
“Whether or not each missed payment under a promissory note and mortgage yields a new claim such that any successive actions on the same note and mortgage involve different claims and are thus exempt from the ‘two-dismissal rule’ contained in Civ.R. 41(A)(1).”
Lanzinger and Cupp, JJ., dissent.
The conflict case is EMC Mtge. Corp. v. Jenkins, 164 Ohio App.3d 240, 2005-Ohio-5799.